SCHEDULE 13D Under the Securities Exchange Act of 1934 (Amendment No. 10)* McMoRan Exploration Co. (Name of Issuer) Common Stock, $0.01 par value (Title of Class of Securities) 582411104 (CUSIP Number) Douglas N. Currault II 1615 Poydras Street New Orleans, Louisiana 70112 (504) 582-1766 (Name, Address and Telephone Number of Person Authorized to Receive Notices and Communications) February 2, 2009 (Date of Event which Requires Filing of this Statement) If the filing person has previously filed a statement on Schedule 13G to report the acquisition that is the subject of this Schedule 13D, and is filing this schedule because of §§240.13d-1(e), 240.13d-1(f) or 240.13d-1(g), check the following box □. Note:Schedules filed in paper format shall include a signed original and five copies of the schedule, including all exhibits.See §240.13d-7 for other parties to whom copies are to be sent. *The remainder of this cover page shall be filled out for a reporting person’s initial filing on this form with respect to the subject class of securities, and for any subsequent amendment containing information which would alter disclosures provided in a prior cover page. The information required on the remainder of this cover page shall not be deemed to be “filed” for the purpose of Section 18 of the Securities Exchange Act of 1934 (“Act”) or otherwise subject to the liabilities of that section of the Act but shall be subject to all other provisions of the Act (however, see the Notes). Persons who respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. SEC 1746 (03-06) { CUSIP No. 582411104 1. Name of Reporting Persons.I.R.S. Identification Nos. of above persons (entity only). James R. Moffett 2. Check the Appropriate Box if a Member of a Group (See Instructions) (a) (b) 3. SEC Use Only 4. Source of Funds (See Instructions) N/A 5. Check if Disclosure of Legal Proceedings Is Required Pursuant to Items 2(d) or 2(e) 6. Citizenship or Place of Organization United States Number of Shares Beneficially Owned by Each Reporting Person with 7. Sole Voting Power 3,175,000 8. Shared Voting Power 3,535,404 9. Sole Dispositive Power 3,175,000 10. Shared Dispositive Power 3,535,404 11. Aggregate Amount Beneficially Owned by Each Reporting Person 6,710,404 12. Check if the Aggregate Amount in Row (11) Excludes Shares (See Instructions) N/A 13. Percent of Class Represented by Amount in Row (11) 9.05%(1) 14. Type of Person Reporting (See Instructions) IN (1)Based on 70,473,074 shares of Common Stock of the Issuer outstanding as of December 31, 2008, options to acquire 3,175,000 shares of Common Stock of the Issuer held by the Reporting Person and preferred stock convertible into 470,428 shares of Common Stock of the Issuer held by the Reporting Person, for a total of 74,118,502 shares. This Amendment No. 10 amends the Schedule 13D filed on July 3, 2002 (the “Schedule 13D”), as amended by Amendment No. 1 to the Schedule 13D filed on January 3, 2003, Amendment No. 2 filed on December 1, 2003, Amendment No. 3 filed on February 11, 2004, Amendment No. 4 filed on February 10, 2006, Amendment No. 5 filed on May 26, 2006, Amendment No. 6 filed on February 1, 2007, Amendment No. 7 filed on March 7, 2007, Amendment No. 8 filed on November 7, 2007 and Amendment No. 9 filed on December 5, 2007 (collectively the “Amended Schedule 13D”) on behalf of James R. Moffett (the “Reporting Person”) to reflect the grant of immediately exercisable employee stock options and to update the Reporting Person’s holdings. Item 1.Security and Issuer. This statement relates to the common stock, par value $0.01 per shares (the “Common Stock”), of McMoRan Exploration Co. (the “Issuer”), a Delaware corporation.The address of the principal executive offices of the Issuer is 1615 Poydras Street, New Orleans, Louisiana 70112. Item 2.Identity and Background. (a), (b), and (c)This statement is filed by James R. Moffett (the “Reporting Person”).The business address of the Reporting Person is 1615 Poydras Street, New Orleans, Louisiana 70112.James R. Moffett is Co-Chairman of the Board of the Issuer, which is engaged in the exploration, development and production of oil and gas offshore in the Gulf of Mexico and onshore in the Gulf Coast region. (d)The Reporting Person has not been convicted in a criminal proceeding (excluding traffic violations or similar misdemeanors) during the past five years. (e)The Reporting Person has not been a party to a civil proceeding of a judicial or administrative body of competent jurisdiction and as a result of such proceeding was or is subject to a judgment, decree or final order enjoining future violations of, or prohibiting or mandating activities subject to, federal or state securities laws or finding any violation with respect to such laws during the past five years. (f)The Reporting Person is a United States citizen. Item 3.Source and Amount of Funds or Other Consideration. There were no funds or other consideration used by Mr. Moffett in the transactions requiring the filing of this report.The sole purpose of this amendment is to report that on
